Citation Nr: 0834888	
Decision Date: 10/10/08    Archive Date: 10/16/08

DOCKET NO.  05-38 796A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent 
for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	National Association for Black 
Veterans, Inc.


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
April 1967 to January 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision by the 
Seattle, Washington Regional Office (RO) of the Department of 
Veterans Affairs (VA) which, in pertinent part, denied 
service connection for PTSD.  Upon review by a Decision 
Review Officer (DRO) in March 2005, service connection was 
established for PTSD with an initial evaluation of 30 percent 
effective July 25, 2002, the date of the original claim.  The 
veteran appealed the initial rating assigned for the 
disorder.

In July 2008, the veteran presented personal testimony during 
a travel board hearing before the undersigned Veterans Law 
Judge.  A transcript of the hearing is of record.

As the veteran has perfected an appeal as to the initial 
rating assigned for the service-connected PTSD, the Board has 
characterized this issue in accordance with the decision in 
Fenderson v. West, 12 Vet. App. 119, 126 (1999) (appeals from 
original awards are not to be construed as claims for 
increased ratings), which requires consideration of the 
evidence since the effective date of the grant of service 
connection.  As Fenderson requires that the claim not be 
construed as a claim for increased rating, the requirements 
of Vazquez-Flores v. Peake, 22 Vet.App. 37 (2008) are not 
applicable to the present claim.


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issue on appeal was obtained.

2.  The evidence demonstrates the veteran's PTSD is 
manifested by no more than occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as disturbances of motivation and mood and 
difficulty in establishing and maintaining effective work and 
social relationships.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 30 percent 
for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. § 4.130, Diagnostic Code 9411 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled 
by information provided to the veteran in correspondence from 
the RO dated in September 2002 and March 2007.  Those letters 
notified the veteran of VA's responsibilities in obtaining 
information to assist the veteran in completing his claim, 
identified the veteran's duties in obtaining information and 
evidence to substantiate his claim, and requested that the 
veteran send in any evidence in his possession that would 
support his claim.  (See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)), Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also 
Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006), 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006).

Although the veteran was not been provided with the VCAA 
requirements of the duty to assist and duty to notify as it 
pertains to the issue of increased rating prior to the 
initial adjudication of his claim, this claim is a downstream 
issue from the grant of service connection.  Grantham v. 
Brown, 114 F.3d 1156 (1997).  VA's General Counsel has held 
that no VCAA notice is required for such downstream issues, 
and that a Court decision suggesting otherwise was not 
binding precedent.  VAOPGCPREC 8-2003, 69 Fed.Reg. 25180 (May 
5, 2004); cf. Huston v. Principi, 17 Vet. App. 370 (2002).  
The Board is bound by the General Counsel's opinion.  38 
U.S.C.A. § 7104(c) (West 2002).  VAOPGCPREC 8-2003; 69 
Fed.Reg. 25180 (May 5, 2004).  While this logic is called 
into some question in a recent Court case, neither this case 
nor the GC opinion has been struck down.  See Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  Further, as discussed 
below information in the folder provides sufficient 
information to allow decision to be entered on the matters 
decided herein. 

The veteran has been made aware of the information and 
evidence necessary to substantiate his claim and has been 
provided opportunities to submit such evidence.  The RO has 
properly processed the appeal following the issuance of the 
required notice.  Moreover, all pertinent development has 
been undertaken, examinations have been performed, and all 
available evidence has been obtained in this case.  Thus, the 
content of the notice letters complied with the requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  No 
further action is necessary for compliance with the VCAA.  

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  An additional notice as 
to these matters was provided in June 2008.  The notice 
requirements pertinent to the issue addressed in this 
decision have been met and all identified and authorized 
records relevant to the matter have been requested or 
obtained.

Further attempts to obtain additional evidence would be 
futile.  The Board finds the available medical evidence is 
sufficient for an adequate determination.  There has been 
substantial compliance with all pertinent VA law and 
regulations and to move forward with the claim would not 
cause any prejudice to the appellant.



Law and Regulations

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155(West 2002); 38 C.F.R. § 4.1 (2007).

It is the defined and consistently applied policy of the 
Department of Veterans Affairs to administer the law under a 
broad interpretation, consistent, however, with the facts 
shown in every case.  When after careful consideration of 
all procurable and assembled data, a reasonable doubt arises 
regarding the degree of disability such doubt will be 
resolved in favor of the claimant.  38 C.F.R. § 4.3 (2007)

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2007).

At the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found-a practice known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App. 119 (1999).   

It is the responsibility of the rating specialist to 
interpret reports of examination in the light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(2007).

Consideration of factors wholly outside the rating criteria 
constitutes error as a matter of law.  Massey v. Brown, 7 
Vet. App. 204, 207-08 (1994).  Evaluation of disabilities 
based upon manifestations not resulting from service- 
connected disease or injury and the pyramiding of ratings for 
the same disability under various diagnoses is prohibited.  
38 C.F.R. § 4.14 (2007).

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  VA is free to favor one medical opinion over 
another provided it offers an adequate basis for doing so.  
See Owens v. Brown, 7 Vet. App. 429 (1995).

General Rating Formula for Mental Disorders:
Ratin
g
Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of 
hurting self or others; intermittent inability to 
perform activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names 
of close relatives, own occupation, or own name
100
Occupational and social impairment, with deficiencies 
in most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous 
panic or depression affecting the ability to function 
independently, appropriately and effectively impaired 
impulse control (such as unprovoked irritability with 
periods of violence); spatial disorientation; neglect 
of personal appearance and hygiene; difficulty in 
adapting to stressful circumstances (including work or 
a worklike setting); inability to establish and 
maintain effective relationships
70 
Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a 
week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; 
difficulty in establishing and maintaining effective 
work and social relationships
50
Occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine 
behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events)
30
38 C.F.R. § 4.130, Diagnostic Code 9411 (2007)

The Court has held that GAF scores are a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); Richard v. 
Brown, 9 Vet. App. 266 (1996) (citing the American 
Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL 
FOR MENTAL DISORDERS (4th ed.) (DSM-IV), p. 32).  The 
nomenclature employed in the schedule is based upon the DSM-
IV, which includes the GAF scale.  See 38 C.F.R. § 4.130.

Global Assessment of Functioning (GAF) Scale

Consider psychological, social, and occupational functioning 
on a hypothetical continuum of mental health-illness. Do not 
include impairment in functioning due to physical (or 
environmental) limitations.

70
?
?
?
61
Some mild symptoms (e.g., depressed mood and mild 
insomnia) OR some difficulty in social, 
occupational, or school functioning (e.g., 
On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent 
for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	National Association for Black 
Veterans, Inc.


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
April 1967 to January 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision by the 
Seattle, Washington Regional Office (RO) of the Department of 
Veterans Affairs (VA) which, in pertinent part, denied 
service connection for PTSD.  Upon review by a Decision 
Review Officer (DRO) in March 2005, service connection was 
established for PTSD with an initial evaluation of 30 percent 
effective July 25, 2002, the date of the original claim.  The 
veteran appealed the initial rating assigned for the 
disorder.

In July 2008, the veteran presented personal testimony during 
a travel board hearing before the undersigned Veterans Law 
Judge.  A transcript of the hearing is of record.

As the veteran has perfected an appeal as to the initial 
rating assigned for the service-connected PTSD, the Board has 
characterized this issue in accordance with the decision in 
Fenderson v. West, 12 Vet. App. 119, 126 (1999) (appeals from 
original awards are not to be construed as claims for 
increased ratings), which requires consideration of the 
evidence since the effective date of the grant of service 
connection.  As Fenderson requires that the claim not be 
construed as a claim for increased rating, the requirements 
of Vazquez-Flores v. Peake, 22 Vet.App. 37 (2008) are not 
applicable to the present claim.


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issue on appeal was obtained.

2.  The evidence demonstrates the veteran's PTSD is 
manifested by no more than occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as disturbances of motivation and mood and 
difficulty in establishing and maintaining effective work and 
social relationships.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 30 percent 
for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. § 4.130, Diagnostic Code 9411 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled 
by information provided to the veteran in correspondence from 
the RO dated in September 2002 and March 2007.  Those letters 
notified the veteran of VA's responsibilities in obtaining 
information to assist the veteran in completing his claim, 
identified the veteran's duties in obtaining information and 
evidence to substantiate his claim, and requested that the 
veteran send in any evidence in his possession that would 
support his claim.  (See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)), Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also 
Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006), 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006).

Although the veteran was not been provided with the VCAA 
requirements of the duty to assist and duty to notify as it 
pertains to the issue of increased rating prior to the 
initial adjudication of his claim, this claim is a downstream 
issue from the grant of service connection.  Grantham v. 
Brown, 114 F.3d 1156 (1997).  VA's General Counsel has held 
that no VCAA notice is required for such downstream issues, 
and that a Court decision suggesting otherwise was not 
binding precedent.  VAOPGCPREC 8-2003, 69 Fed.Reg. 25180 (May 
5, 2004); cf. Huston v. Principi, 17 Vet. App. 370 (2002).  
The Board is bound by the General Counsel's opinion.  38 
U.S.C.A. § 7104(c) (West 2002).  VAOPGCPREC 8-2003; 69 
Fed.Reg. 25180 (May 5, 2004).  While this logic is called 
into some question in a recent Court case, neither this case 
nor the GC opinion has been struck down.  See Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  Further, as discussed 
below information in the folder provides sufficient 
information to allow decision to be entered on the matters 
decided herein. 

The veteran has been made aware of the information and 
evidence necessary to substantiate his claim and has been 
provided opportunities to submit such evidence.  The RO has 
properly processed the appeal following the issuance of the 
required notice.  Moreover, all pertinent development has 
been undertaken, examinations have been performed, and all 
available evidence has been obtained in this case.  Thus, the 
content of the notice letters complied with the requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  No 
further action is necessary for compliance with the VCAA.  

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  An additional notice as 
to these matters was provided in June 2008.  The notice 
requirements pertinent to the issue addressed in this 
decision have been met and all identified and authorized 
records relevant to the matter have been requested or 
obtained.

Further attempts to obtain additional evidence would be 
futile.  The Board finds the available medical evidence is 
sufficient for an adequate determination.  There has been 
substantial compliance with all pertinent VA law and 
regulations and to move forward with the claim would not 
cause any prejudice to the appellant.



Law and Regulations

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155(West 2002); 38 C.F.R. § 4.1 (2007).

It is the defined and consistently applied policy of the 
Department of Veterans Affairs to administer the law under a 
broad interpretation, consistent, however, with the facts 
shown in every case.  When after careful consideration of 
all procurable and assembled data, a reasonable doubt arises 
regarding the degree of disability such doubt will be 
resolved in favor of the claimant.  38 C.F.R. § 4.3 (2007)

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2007).

At the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found-a practice known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App. 119 (1999).   

It is the responsibility of the rating specialist to 
interpret reports of examination in the light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(2007).

Consideration of factors wholly outside the rating criteria 
constitutes error as a matter of law.  Massey v. Brown, 7 
Vet. App. 204, 207-08 (1994).  Evaluation of disabilities 
based upon manifestations not resulting from service- 
connected disease or injury and the pyramiding of ratings for 
the same disability under various diagnoses is prohibited.  
38 C.F.R. § 4.14 (2007).

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  VA is free to favor one medical opinion over 
another provided it offers an adequate basis for doing so.  
See Owens v. Brown, 7 Vet. App. 429 (1995).

General Rating Formula for Mental Disorders:
Ratin
g
Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of 
hurting self or others; intermittent inability to 
perform activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names 
of close relatives, own occupation, or own name
100
Occupational and social impairment, with deficiencies 
in most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous 
panic or depression affecting the ability to function 
independently, appropriately and effectively impaired 
impulse control (such as unprovoked irritability with 
periods of violence); spatial disorientation; neglect 
of personal appearance and hygiene; difficulty in 
adapting to stressful circumstances (including work or 
a worklike setting); inability to establish and 
maintain effective relationships
70 
Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a 
week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; 
difficulty in establishing and maintaining effective 
work and social relationships
50
Occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine 
behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events)
30
38 C.F.R. § 4.130, Diagnostic Code 9411 (2007)

The Court has held that GAF scores are a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); Richard v. 
Brown, 9 Vet. App. 266 (1996) (citing the American 
Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL 
FOR MENTAL DISORDERS (4th ed.) (DSM-IV), p. 32).  The 
nomenclature employed in the schedule is based upon the DSM-
IV, which includes the GAF scale.  See 38 C.F.R. § 4.130.

Global Assessment of Functioning (GAF) Scale

Consider psychological, social, and occupational functioning 
on a hypothetical continuum of mental health-illness. Do not 
include impairment in functioning due to physical (or 
environmental) limitations.

70
?
?
?
61
Some mild symptoms (e.g., depressed mood and mild 
insomnia) OR some difficulty in social, 
occupational, or school functioning (e.g., 
occasional truancy, or theft within the household) 
but generally functioning pretty well, has some 
meaningful interpersonal relationships.
60
?
?
51
Moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) OR 
moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts 
with peers or co-workers).
50
?
41
Serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) OR any 
serious impairment in social, occupational, or 
school functioning (e.g., no friends, unable to keep 
a job).
PTSD

In this case, VA treatment records show that the veteran has 
received counseling on a regular basis for PTSD since 2002.  
A VA initial assessment note dated July 2002 states that the 
veteran had troubles with tolerance, irritability, and 
feeling emotionally distant from others.  He said he had 
become more acutely aware of his problems since retiring from 
his civilian job two years previously.  He had worked at his 
civilian job for 28 years.  The veteran reported intrusive 
thoughts, nocturnal sweats and nightmares, anhedonia, 
detachment from others, restricted affect, episodes of 
irritability twice a week, difficulty concentrating, 
hypervigilance, and exaggerated startle.  It was noted that 
the veteran denied suicidal and homicidal ideation as well as 
panic attacks.  The examiner found no evidence of cognitive 
impairment.  It was noted that the veteran was alert, 
attentive, and oriented times three.  The examiner said that 
the veteran was cooperative and had a blunted affect.  His 
speech was of a normal rate and rhythm, and no auditory or 
visual hallucinations were reported.  No delusions or 
obsessions were noted, and the veteran's judgment and insight 
were deemed good.  A global assessment of functioning (GAF) 
score of 57 was assigned.

On VA examination in November 2002, the examiner observed 
that the veteran was clean, groomed, and fully oriented to 
time and place.  It was noted that his cognitions were 
organized appropriately with no indication of psychosis, 
delusional, disorder, loose association, or organicity.  The 
veteran presented with a restricted affect and dysthymic 
mood.  He said he took Prazosin and Sertraline.  He reported 
intrusive thoughts and nightmares of Vietnam experiences two 
to three times per week.  The examiner noted mild to moderate 
symptoms of anxiety, irritability, and depression.  The 
veteran said he would withdraw from conversations and avoid 
activities in places which would revive memories of traumas 
in Vietnam.  The examiner observed a restricted affect, 
moderate anhedonia, moderate sleep disturbance, and moderate 
irritability in social settings.  The examiner opined that 
the veteran's psychological distress would be expected to 
have some impact upon his employability; however, the effect 
would be moderate and would not preclude employment.  A GAF 
score of 55 was listed.

A VA group therapy note from June 2003 indicates that the 
veteran was trying to break his isolation and lack of 
motivation.  The veteran was given a GAF score of 50.  In 
December 2003, the veteran focused with his PTSD group on 
ways to survive holiday stress.  It was noted that the 
veteran was clinically deteriorating with the stress of the 
holidays, and a GAF score of 45 was assigned.  Another group 
note from January 2004 indicated that the veteran was 
becoming more isolated and was losing interest in previously 
important things.  The GAF score was again 45.

A VA treatment note from January 2005 shows that the veteran 
recently went back to church.  The veteran reported going to 
the gym three times a week.  It was observed that the veteran 
was well groomed, calm, and coherent without psychosis.  
Affect was noted to be flexible.  The examiner found no 
suicidal or homicidal ideation.  The veteran's memory was 
noted to be intact.  The listed GAF score was 60.

During a June 2006 examination for SSA benefits, the examiner 
stated that the veteran had a pleasant but mildly depressed 
affect.  He noted that the veteran was oriented to the day of 
the week, moth, date, and year.  The veteran could not recall 
five digits either forward or backward, and he could not 
recall 3 objects after five minutes.  However, he correctly 
identified the current President of the United States as well 
as the immediate past President, and he identified the 
current Governor of the state of Washington.  He also was 
able to correctly identify the states that bordered 
Washington.  While he was unable to subtract serial sevens 
from 100, he was able to subtract serial threes from 20 and 
multiply 7 x 8 and 7 x 6 correctly.  He was also able to 
execute a three-step command.  The examiner assigned a GAF 
score of 55.

The SSA mental summary report shows that the veteran was 
moderately limited in his ability to understand, remember, 
and carry out detailed instructions, but he was not limited 
in ability to carry out short and simple instructions.  
Additionally, it was noted that the veteran was moderately 
limited in his ability to maintain attention and 
concentration for extended periods as well as perform 
activities within a schedule and be punctual.

On VA fee-basis examination in April 2007, the veteran 
reported having disturbing recollections of Vietnam twice a 
week.  He said he was short tempered and had nightmares with 
flashbacks and cold sweats.  He was taking Mirtazapine and 
Prazosin.  He reported constant restlessness, difficulty 
staying asleep, depressed mood, irritability, anhedonia, and 
low energy.  The examiner noted that the veteran had not been 
admitted to a hospital for psychiatric reasons, and he had 
not been required to make any emergency room visits for his 
PTSD.  On objective examination, the examiner found that 
orientation was within normal limits, and appearance, 
hygiene, and behavior were appropriate.  It was observed that 
the veteran's affect and mood were depressed.  Communication, 
speech, and concentration were deemed within normal limits.  
No panic attacks, suspiciousness, delusions, hallucinations, 
or obsessional rituals were observed.  The examiner said that 
the veteran's thought processes were appropriate, judgment 
was not impaired, and abstract thinking was normal.  It was 
noted that the veteran's memory was impaired and the degree 
was mild.  No suicidal or homicidal ideation was present.  
The GAF score assigned was 60 with moderate symptoms and 
moderate difficulty in social and occupational functioning.

VA treatment correspondence dated July 2007 indicates that 
when the veteran entered the PTSD clinic in 2002, he had 
intrusive thoughts, nightmares, nocturnal sweats, anxiety, 
avoidance, anhedonia, detachment, restricted affect, sleep 
disturbance, irritability episodes twice a week, difficulty 
concentration, restricted affect, hypervigilance, and an 
exaggerated startle response.  It was further noted that the 
veteran had made satisfactory progress towards controlling 
his anger, increasing his frustration tolerance, improving 
his sleep, having fewer flashbacks, decreased hypervigilance, 
increased time spent in leisure activities, and reduced 
irritability.  It was noted that the veteran's emotional 
numbing had affected his marriage.  Suicidal ideation was 
noted.  It was also observed that it was difficult to assess 
the veteran's progress or decline until he was severely 
depressed and suicidal.  The letter states that the veteran 
suffered from chronic and severe PTSD symptoms.  Additional 
VA correspondence dated November 2007 reiterated the 
symptomatology presented in the July 2007 letter.

During the veteran's July 2008 personal hearing before the 
undersigned Veterans Law Judge, the veteran's personal 
representative stated that the veteran would only get two or 
three hours of sleep a night.  It was indicated that the 
veteran didn't do well on a memory test administered during 
his examination for SSD.  The veteran's spouse said that the 
veteran was a well-balanced person when they got married, and 
then he became more angry and disrespectful.  She indicated 
that the veteran's illness almost cost them their marriage.  
The veteran said that he attended the local vet's center 
every other week, and he would see a VA examiner every three 
to four months.  He would occasionally attend church but 
rarely socialized with family.  It was mentioned that the 
veteran spent most of his time at night trying to sleep in a 
chair while watching television.

Based on the evidence of record, the Board finds the 
veteran's service-connected PTSD is manifested by no more 
than an occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks.  The evidence 
demonstrates current PTSD symptoms including depressed mood, 
anxiety, chronic sleeping problems, and mild memory loss.  
These symptoms are contemplated by the criteria for a 30 
percent evaluation.  See 38 C.F.R. § 4.129 Diagnostic Code 
9411 (2007).

There is no probative evidence of PTSD symptoms such as 
stereotyped speech, panic attacks more than once a week, 
retention of only highly learned material, impaired judgment 
and abstract thinking, or difficulty in establishing and 
maintaining effective work and social relationships.  Nor is 
there probative evidence of symptoms such as obsessional 
rituals, intermittently illogical speech, near-continuous 
panic or depression affecting the ability to function 
independently, impaired impulse control, spatial 
disorientation, neglect of personal appearance and hygiene, 
difficulty in adapting to stressful circumstances, gross 
impairment in thought processes or communication, persistent 
delusions or hallucinations, grossly inappropriate behavior, 
or a persistent danger of hurting self or others.  Therefore, 
the Board finds a rating in excess of 30 percent is not 
warranted.

GAF scores of 50-65 were listed in VA outpatient treatment 
records dated in July 2002, November 2002, June 2003, 
January 2005, April 2007, and in the SSA examination record.  
According to DSM-IV, GAF scores ranging between 51 and 60 are 
indicative of moderate symptoms (like flat affect and 
circumstantial speech, and occasional panic attacks), or 
moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co- 
workers).  The Board finds that that these GAF scores are 
consistent with the reported symptomatology--to include some 
disturbances of motivation and mood--and, thus, is also 
consistent with no greater impairment than that contemplated 
by the initial 30 percent rating assigned.

The Board notes that the GAF score of 45, reflected in VA 
outpatient records dated in December 2003 and January 2004, 
suggests a more significant impairment than is contemplated 
by the 30 percent rating.  A GAF of 41 to 50 is indicative of 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job).  However, the competent 
medical evidence of record reflects that the veteran has 
exhibited only one of the symptoms (no friends) identified in 
the DSM-IV as indicative of such a score on a continuous 
basis.  Although a VA worker mentioned in the July 2007 
letter that suicidal ideation is prominent, that observation 
remains a single incident and is not supported by the 
comprehensive medical evidence of record.

There is no question that the GAF score and interpretations 
of the score are important considerations in rating a 
psychiatric disability.  See e.g., Richard v. Brown, 9 Vet. 
App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 
(1995).  However, the GAF score assigned in a case, like an 
examiner's assessment of the severity of a condition, is not 
dispositive of the evaluation issue.  The GAF score must be 
considered in light of the actual symptoms of the veteran's 
disorder, which provide the primary basis for the rating 
assigned.  See 38 C.F.R. § 4.126(a). Given the actual 
psychiatric symptoms shown in this case, the Board finds that 
level of overall psychiatric impairment shown to be more 
consistent with a 30 percent rating.

The aforementioned discussion makes clear that the veteran's 
PTSD symptomatology has resulted in a disability picture that 
more nearly approximates the level of occupational and social 
impairment contemplated for a 30 percent rating under the 
applicable rating criteria.  As the criteria for the next 
higher, 50 percent, rating for PTSD have not been met, it 
logically follows that criteria for an even higher rating (70 
or 100 percent) likewise have not been met.

The Board also finds there is no evidence of any unusual or 
exceptional circumstances, such as marked interference with 
employment or frequent periods of hospitalization related to 
this service-connected disorder that would take the veteran's 
case outside the norm so as to warrant an extraschedular 
rating.  The evaluations assigned under the Rating Schedule 
criteria are adequate for the level of disability 
demonstrated for PTSD.  The medical evidence shows the 
veteran's PTSD, while significant, is not a total 
occupational and social impairment.  Considering the VA 
medical records, the overall level of impairment appears to 
be moderate.  The November 2002 VA examiner opined that the 
veteran's PTSD would moderately impact but by no means 
preclude his employability.  The April 2007 VA fee-basis 
examiner said that the veteran had not been admitted to a 
hospital for psychiatric reasons.  Therefore, referral by the 
RO to the Chief Benefits Director of VA's Compensation and 
Pension Service, under 38 C.F.R. § 3.321, is not warranted.  
See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the claimant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence is against the claim.

	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to an initial evaluation in excess of 30 percent 
for post-traumatic stress disorder is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


